Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Resolute Energy Corporation: We consent to the incorporation by reference in the registration statements on Form S-8 (Nos.333-213064, 333-162209, 333-162210, 333-176147) and Form S-3 (No. 333-214480) of Resolute Energy Corporation of our reports dated March13, 2017, with respect to the consolidated balance sheets of Resolute Energy Corporation and subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for each of the years in the three-year period ended December31, 2016, and the effectiveness of internal control over financial reporting as of December31, 2016, which reports appear in the December31, 2016 annual report on Form10-K of Resolute Energy Corporation. KPMG LLP Denver, Colorado March 13, 2017
